Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-15 and 17-24 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020, has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 and 12/10/2020, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Applicants’ arguments filed on 07/31/2020, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 07/31/2020, have been fully considered. Applicants have amended claims 9, 11-12 and 17-21. Applicants have cancelled claims 1-8. Claims 20-24 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected invention. Therefore, claims 9-15 and 17-19 are the subject of the Office action below.
Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
maintained for the reasons of record set forth in the Office action mailed on 05/15/2020.
Response to Applicants’ Arguments/Remarks
Applicants have not properly addressed the specific grounds of rejections as discussed in the previous Office action setting. Applicants request that the obvious-type double patenting rejections set forth in the Office action mailed on 05/15/2020, be held in abeyance (see pages 14-15 of Remarks filed on 07/31/2020).
Applicants’ comments are acknowledged, however the rejection will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections. For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-15 and 17-19 depend from claim 9 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 9 is indefinite for the recitation of a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, because one of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation. 
The recited genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, requires a definite chemical structure for what the quaternary ammonium compound is. However, recited genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” lacks chemical structural information for what the quaternary ammonium compound is, and chemical structures are highly variant and encompass a myriad of possibilities. For example, it unclear to a person of the ordinary skill in the art as to whether the polyoxypropylene moiety is bonded directly to the quaternary nitrogen of the ammonium compound; or via a linker. If the polyoxypropylene moiety is bonded to the quaternary nitrogen of the ammonium compound via a linker, what is the type of the linker? Accordingly, without a definite chemical structure for what the quaternary ammonium compound is, the skilled artisan cannot reasonably determine the meets and bounds of claim 9.
The Examiner would like to recommend that Applicants amend claim 9 so that the claim recites: “A non-antimicrobial composition comprising: i) polyoxypropylene methyl diethyl ammonium chloride; ii) an anionic surfactant having a C6-C18 chain length; and iii) at least two nonionic surfactants …………”  For the purpose of examination, instant claim 9 is being interpreted as reciting: “A non-antimicrobial composition comprising: i) polyoxypropylene methyl diethyl ammonium chloride; ii) an anionic surfactant having a C6-C18 chain length; and iii) at least two nonionic surfactants …………”  
Claims 11-12 are indefinite for the recitation of: i) a formula for a specific quaternary ammonium compound of claim 9; and ii) polyoxypropylene moiety; and iii) integer n, because one of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation. 
This is because the genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” recited in claim 9 from which claim 11 depends, lacks chemical structural information for what the quaternary ammonium compound is. Accordingly, without a definite chemical structure for what the quaternary ammonium compound is, the skilled artisan cannot reasonably determine the meets and bounds of claims 11-12.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-15 and 17-19 depend from claim 9 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants’ Response filed on 07/31/2020, has introduced new matter. Applicants have amended claim 9 to newly recite the limitation of a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”. 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

The  Applicants cite the specification at page 18, lines 15-19, as allegedly providing support for the claimed genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” (see page 8 of Remarks filed on 07/31/2020).
The recited genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, requires a definite chemical structure for what the quaternary ammonium compound is. However, the “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” lacks chemical structural information for what the quaternary ammonium compound is, and chemical structures are highly variant and encompass a myriad of possibilities.
The specification at page 18, lines 15-19, only discloses Variquat CC42 NS (Applicants’ elected propoxylated quaternary ammonium compound, see reply filed on 01/17/2019 and Office action mailed on 10/16/2019 and 05/15/2020), as a commercially available example of a propoxylated quaternary ammonium compound of the formula set forth in claim 9 of the 01/15/2020 claim listing. 
Variquat CC42 NS has CAS registry number 68132-96-7 and is also known in the art by name: i) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (see attached RN68132-96-7 (available 11/16/1984) and Figure 1 below for structure depiction); or ii) polyoxypropylene methyl diethyl ammonium chloride (see instant specification at, for example, page 18, line 16-17).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
A review of the specification fails to provide any support for a description of structural characteristics that are required for the recited genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”. The specification provides insufficient written description to support the genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, encompassed by the claim. 
Therefore, the Applicants’ amendment of claim 9 to newly introduce the limitation of a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, is considered as new matter. Applicants are required to provide sufficient written support for the limitations recited amended claim 1 in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”. 
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levitt (US Pub. No. 20020128169, published 09/12/2002, cited in the previous Office action) in view of Scheuing (US Pub. No. 20100160201, published 06/24/2010, cited in the previous Office action).
Claim Interpretation
For the purpose of examination, independent claim 9 is being interpreted as a non-antimicrobial composition comprising the following limitation components, which are: i) polyoxypropylene methyl diethyl ammonium chloride (see Figure 1 above for chemical structure illustration); ii) an anionic surfactant; and iii) at least two nonionic surfactants. Please see rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above.
The anionic surfactant is further limited to an anionic surfactant having a C6-C18 chain length.  
The at least two nonionic surfactants are further limited to a C12-C14 amine oxide and an alkylpolyglycoside, wherein the ratio of the amine oxide to the alkylpolyglycoside is about 1:5 to about 5:1.
The composition of claim 9 is further limited to: i) a composition that is free of inorganic metal salts; ii) a composition that is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil.
 However, the limitation of a composition that is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil, is a property of a non-antimicrobial composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Accordingly, for the purpose of examination, any non-antimicrobial composition of claim 9 that is free of inorganic metal salts, is included in the interpretation of “wherein the composition is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil”.
Regarding claim 9 Levitt discloses a cleaning composition comprising: i) at least one anionic surfactant; ii) at least one polyoxyalkylene ammonium cationic surfactant; and iii) optionally, at least one nonionic surfactant. Please see abstract. 
Regarding polyoxyalkylene ammonium compound, Levitt at ¶ 0024, discloses commercially available GlenSurfTM 42, i.e., poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (Applicants’ elected propoxylated quaternary ammonium compound, see discussions above), as a preferred compound.
 Regarding anionic surfactant, Levitt at ¶ 0084, discloses sodium lauryl ether (a C14 chain surfactant, i.e., Applicants’ elected anionic surfactant, see reply filed on 01/17/2019 and Office action mailed on 10/16/2019). The composition of Levitt does not require that inorganic metal salts must be included. 
Regarding at least one nonionic surfactant, Levitt at ¶ 0083, discloses lauryl dimethylamine oxide (a C14 chain amine oxide, i.e., Applicants’ elected nonionic surfactant, see reply filed on 01/17/2019 and Office action mailed on 10/16/2019).
Levitt discloses a formulation within the scope of the invention comprising: i) polyoxyalkylene ammonium compound; ii) anionic surfactant and iii) two anionic surfactants. Please see, for example: i) ¶ 0083, formulation T-2, wherein: a) fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (an amine oxide), represent two nonionic surfactants (see ¶ 0033); and b) sodium dodecyl benzene sulfonate represents an anionic surfactant (see ¶ 0030); ii) ¶s 0084-0085, formulations T-3 to T-4; and iii) ¶s 0093-0094, wherein the polyoxyalkylene ammonium compound is GlenSurfTM 42.
Levitt discloses that a composition comprising GlenSurfTM 42 in the present invention, was found to provide a significant and unexpectedly enhanced effect in the overall performance (see ¶ 0033).
Levitt discloses, wherein the composition may be provided in a concentrate liquid, powder, solid or ready to use formulation (see ¶ 0017). Levitt discloses, wherein the ratio of concentrate to water may be diluted to any amount such as 1:2, i.e., 33% (see ¶ 0036). Similar to the Applicants (see instant specification at, for example, page 1), Levitt at ¶s 0017 and 0022, discloses the utility of the composition in cleaning a wide range of soil-film, dirt, oils, deposits and the like from hard surfaces with minimal damage to the surface.
Levitt differs from the invention of instant claim 9 only insofar as Levitt does not explicitly disclose an alkylpolyglycoside among the at least one nonionic surfactants.
However, Levitt discloses that nonionic surfactants are well known in the art and include, but not limited to, for example, alcohol alkoxylates, alkoxylated amines, amine oxides and the like. Please see ¶ 0033. Levitt discloses exemplary composition comprising two nonionic surfactants, i.e., fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (an amine oxide). Please see ¶ 0083, Example T-2. Accordingly, at the time the instant invention was filed, it would have been obvious to a person of the ordinary skill in the art that Levitt envisioned the at least one nonionic surfactant to include all functionally equivalent nonionic surfactants.
Similar to Levitt, Scheuing relates to a cleaning composition comprising: a) a cationic quaternary ammonium compound; b) a hydrophilic syndetic selected from the group consisting of a list that include an alkylpolyglucoside; c) a hydrophobic syndetic selected from the group consisting of a list that include an amine oxide; and d) an anionic surfactant selected from the group consisting of a list that include sodium lauryl sulfate.  Each of the alkylpolyglucoside and amine oxide belong to the nonionic surfactant class. Please see abstract, ¶s 0002-0003, 0011, 0038-0060
 Regarding certain ratios of components, Scheuing discloses the term: i) “total syndetics”, as referring to the sum of wt% of the hydrophilic syndetics and hydrophobic syndetics in a composition; and ii) “total base surfactant” as referring to the sum of the wt% of anionic surfactant, and any applicable nonionic, amphoteric or cationic surfactants in the composition. In one aspect of the invention, the total Syndetics: total base Surfactant weight ratio is between about 0.001 to about 1.0, or about 0.001 to about 0.9, or about 0.001 to about 0.8, or about 0.001 to about 0.7, or about 0.001 to about 0.6, or about 0.001 to about 0.5, or about 0.001 to about 0.4, or about 0.001 to about 0.3, or about 0.001 to about 0.2, or about 0.001 to about 0.1. In one aspect of the invention, the hydrophilic syndetic:hydrophobic syndetic weight ratio is between about 0.01 to about 3.0, or about 0.01 to about 2.5, or about 0.01 to about 2.0, or about 0.01 to about 1.5, or about 0.01 to about 1.0, or about 0.01 to about 0.9, or about 0.01 to about 0.8, or about 0.01 to about 0.7, or about 0.01 to about 0.6, or about 0.01 to about 0.5, or about 0.01 to about 0.4, or about 0.01 to about 0.3, or about 0.01 to about 0.2, or about 0.01 to about 0.1. Please see ¶s 0078-0079, 0100-0117 and Tables I-XIII. Scheuing discloses an amine oxide and an alkylpolyglucoside present in a ratio of, for example, 1:4 (Table I, formulation B, i.e., Ammonyx at 2.0; Glucopon at 8.0); and 1:1 (Table I, formulation C, i.e., Ammonyx at 0.7; and AG 6206 at 1.0). Ammonyx is an amine oxide (see Tables XVIV and XXI); Glucopon (see ¶ 0064), is an alkylpolyglucoside; and AG 6206 (see ¶ 0063), is an alkylpolyglucoside.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Levitt with Scheuing in order to arrive at a cleaning composition comprising: i) polyoxyalkylene ammonium compound such as GlenSurfTM 42, i.e.,  poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (Applicants’ elected propoxylated quaternary ammonium compound, see discussions above); ii) anionic surfactant such as  sodium lauryl ether sulfate (a C14 chain surfactant, i.e., Applicants’ elected anionic surfactant, see discussions above); and iii) the at least one nonionic surfactant comprising an amine oxide such as lauryl dimethylamine oxide (a C14 chain amine oxide, i.e.,  Applicants’ elected nonionic surfactant, see discussions above) and alkylpolyglucoside present at a ratio of, for example, 1:1 or 1:4. 
This is because Levitt discloses a formulation within the scope of the invention comprising: i) polyoxyalkylene ammonium compound such as GlenSurfTM 42, i.e., poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (Applicants’ elected propoxylated quaternary ammonium compound, see discussions above); ii) anionic surfactant such as  sodium lauryl ether sulfate (a C14 chain surfactant, i.e., Applicants’ elected anionic surfactant, see discussions above)and iii) two anionic surfactants such as fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (a C14 chain amine oxide, i.e., Applicants’ elected nonionic surfactant, see discussions above). ) Levitt discloses that at least one nonionic surfactants well known in the art, can be employed in a cleaning composition (see discussions above). Furthermore, Scheuing discloses that an amine oxide and an alkylpolyglucoside can be employed as nonionic surfactants in a cleaning composition (see discussions above). The selection of a cleaning composition, wherein the nonionic surfactant is lauryl dimethylamine oxide (a C10-C14 amine oxide) and alkylpolyglycoside, would have been obvious to the skilled artisan. The person of the ordinary skill in the art would have had a reasonable expectation that the composition would exhibit utility in cleaning a wide range of soil, dirt, oils and grease from a surface to be cleaned. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The recited range of the ratio of an amine oxide to an alkylpolyglycoside in claims 9 and 15, are art-recognized variables (see discussions above). Therefore, the selection specific amount of an amine oxide and an alkylpolyglucoside employed, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when making the determination of a specific amount of an amine oxide and an alkylpolyglucoside, would have included, but not been limited to, the type of surface, severity of the accumulation of the soil, dirt, oils or grease on the surface to be cleaned and the solubility of the “an amine oxide and an alkylpolyglucoside” in the composition. For each application, the optimum amount of an amine oxide and an alkylpolyglucoside employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the Levitt and Scheuing disclosures. Thus, the specific amount of an amine oxide and an alkylpolyglucoside that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Regarding the requirement that the composition of instant claim 9 is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, it is noted that the Applicants (see instant specification at page 16, lines 8-10), state: “In a further aspect, the compositions are free of any added viscoelastic reducing agent, including for example ethanol, propylene glycol, glycerin, inorganic salts (e.g. sodium chloride) or the like”. The composition of Levitt (see discussions above), does not require that “ethanol, propylene glycol, glycerin, inorganic salts (e.g., sodium chloride)”, or “the like”, must be included. 
Furthermore, regarding claim 9, the recitations of “wherein the composition is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil”, are the properties of a composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Since Levitt and Scheuing combined to disclose a composition of claim 9 (see discussions above), the composition of Levitt and Scheuing must necessarily exhibit the same properties recited in claim 9
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claims 9 and 15 are obvious over Levitt and Scheuing.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claim 10, Levitt discloses active levels of 33% (see discussions above).
Regarding claims 11-13, Levitt discloses GlenSurfTM 42, i.e., poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride, i.e., Applicants’ elected propoxylated quaternary ammonium compound (see discussions above).
Regarding claim 14, Levitt discloses sodium lauryl ether sulfate, i.e., Applicants’ elected anionic surfactant (see discussions above).
Regarding claim 17, the recitations of “wherein the composition provides in a use solution from about 1 ppm to about 500 ppm quaternary ammonium compound, from about 10 ppm and about 500 ppm anionic surfactant, and from about 1 ppm and about 1 ppm to about 500 ppm nonionic surfactant, and wherein pH of the use solution is between about 6 and about 10”, are the properties of a composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Since Levitt and Scheuing combined to disclose a composition of claim 9 (see discussions above), the composition of Levitt and Scheuing must necessarily exhibit the same properties recited in claim 17.
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claim 17 is obvious over Levitt and Scheuing.
Regarding claim 18, Levitt discloses, wherein the composition further includes ingredients such as chelating agents, thickening agents and solvents (see ¶s 0032 and 0081).
Regarding claim 19, Levitt discloses, wherein: i) anionic surfactant can be in an amount of about 25% (see reference claims 13-14); ii) nonionic surfactant can be in an amount of about 25% (see reference claims 13-14); and iii) quaternary ammonium compound can be in an amount of about 20% (see reference claims 13-14).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to Applicants’ Arguments/Remarks and Declaration.
Applicants argue on the grounds of what appears to the Applicants’ position alleging that the instant claims are non-obvious over the cited references because: i) the Applicants have amended claim 9, so that the claim now recites a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” (see § IV, pages 8-9 and § IVB, pages 13-14 of Remarks filed on 07/31/2020); and ii) a composition comprising a quaternary ammonium compound of instant claim 9, was found to provide a significant and unexpectedly enhanced effect in the overall performance (see § IVA, pages 9-13 and § IVC, page 14 of Remarks filed on 07/31/2020).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because independent claim 9 is being interpreted as a non-antimicrobial composition comprising polyoxypropylene methyl diethyl ammonium chloride (see Figure 1 above for chemical structure illustration), instead of a genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”, since the meets and bounds of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound” recited in instant claim 9, is unclear.  Please see rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above. 
It is suggested that for an appropriate respond, Applicants must amend claim 9 so that the claim recite a specific compound, i.e., polyoxypropylene methyl diethyl ammonium chloride, instead of the recited genus of “a polyoxypropylene methyl diethyl ammonium chloride quaternary ammonium compound”. 
Furthermore, Levitt and Scheuing combine to disclose a composition comprising polyoxypropylene methyl diethyl ammonium chloride (see discussions above). Levitt also discloses that a composition comprising GlenSurfTM 42 (polyoxypropylene methyl diethyl ammonium chloride, see discussions above), was found to provide a significant and unexpectedly enhanced effect in the overall performance (see ¶ 0033).
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629